Citation Nr: 1525398	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the ratings for bilateral hearing loss (currently rated 0 percent prior to November 29, 2012, and 10 percent from that date).

2.  Entitlement to increases in the ratings for migraine headaches (currently rated 0 percent prior to December 20, 2012, and 30 percent from that date).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to September 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for headaches and for bilateral hearing loss, both rated 0 percent.  A February 2013 rating decision increased the Veteran's ratings for bilateral hearing loss to 10 percent, effective November 29, 2012, and for headaches to 30 percent, effective December 20, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000.

The Veteran has not been afforded VA examinations to assess the severity of his service-connected bilateral hearing loss and his service-connected headaches since November and December 2012, respectively (more than two years ago).  The Board also notes that statements made by the Veteran suggest that there has been an increase in the severity since that time.  For example, he reported losing his job in 2013 as a result of his headaches.  Accordingly, the Board finds that additional VA examinations are warranted to assess the current severities of such disabilities.   

Additionally, the last supplemental statement of the case (SSOC) of record in December 2014 shows that the RO has not reviewed many VA treatment records pertaining to the claims on appeal, spanning from September 2007 to April 2015.  Further, it does not appear that the RO has considered October 2013 and May 2014 treatment records from Seton Brain & Spine Institute.  The RO must review this evidence and consider them regarding the claims on appeal prior to the Board making a decision in this case, as the Veteran has not waived agency of original jurisdiction over this information.  See 38 C.F.R. § 20.1304.  
Further, according to an October 2013 VA treatment record, the Veteran receives treatment for at least one service-connected disability from his private primary care physician, Dr. Rodolfo Uriegas.  The record contains only one treatment note from Dr. Uriegas, dated March 2005.  Records of additional treatment are not associated with the record, and do not appear to have been sought.  As such records may contain pertinent information, they should be secured.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically stated that he was let go from his job in August 2013 due to his service-connected headaches.   See Veteran's Undated Statement, received January 6, 2014. 

As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action. 38 C.F.R. § 4.16.  Because adjudication of the Veteran's increased rating claims for bilateral hearing loss and headaches will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU. The Veteran and his representative should be given an opportunity to respond.

2.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his service-connected headaches and bilateral hearing loss, and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records from Dr. Rodolfo Uriegas.  The AOJ should secure for the record copies of complete clinical records of the treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his service-connected disabilities (i.e., update to the present the records of his VA treatment for such disabilities).

3.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

4.  The Veteran should also be afforded a VA examination of his headaches to determine the current symptoms and severity thereof.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  Specifically, the examiner should note:

(a) whether the Veteran has had any prostrating attacks of headaches over the preceding 12 month period, and if so, the frequency and duration of such prostrating attacks;

(b) whether the Veteran's headaches have been characterized by very frequent completely prostrating and prolonged attacks that have been productive of severe economic inadaptability;

(c) all functional loss associated with the Veteran's headaches, to include limitations of activities of daily living and occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  The examiner should also note and discuss as appropriate the Veteran's October 2013 statement that medical statements from Dr. Jack Fannin (Seton Brain & Spine Institute) indicate that the Veteran's headaches are productive of severe economic inadaptability.   

5.  Thereafter, the AOJ should then review the record and re-adjudicate the claims for increased rating for bilateral hearing loss and headaches, and adjudicate the claim for a TDIU.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




